Citation Nr: 9910245	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  98-03 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for severe 
degenerative arthritis of the right knee, currently evaluated 
as 30 percent disabling.

1.  Entitlement to an increased rating for severe 
degenerative arthritis of the left knee, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from September 1960 to 
September 1964.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1997 rating decision, in 
which the St. Petersburg, Florida, Regional Office (RO) of 
the Department of Veterans Affairs (VA) denied separate 
increased ratings, in excess of 30 percent, for severe 
degenerative arthritis of the right and left knees.

In a Form 21-4138 filing dated in January 1999, the appellant 
raised the issues of service connection for carpal tunnel 
syndrome of the right hand, tendonitis of the shoulders and 
osteoporosis as secondary to his service connected bilateral 
knee condition.  He also raised the issue of a total 
disability evaluation based on individual unemployability due 
to his service connected disabilities.  These claims are 
referred to the RO for appropriate action.


REMAND

During his January 1999 appearance before the undersigned in 
Washington, D.C., the appellant testified to his chronic 
pain, instability, incoordination and functional loss of use 
of his legs.  He complained of a varus- type deformity of the 
lower half of his legs, and he stated that he could not 
ambulate for more than 60 feet without the use of his braces 
or a walking aid.  In support of his claims, he submitted 
private medical records which indicate that he has markedly 
advanced degenerative arthritis with secondary disability of 
significant osteoporosis and compression fractures due to his 
inability to do weight- bearing exercises.  This evidence 
also reveals discussion of possible surgical options 
involving knee fusion, replacement or amputation.

Upon review of the record, the Board notes that VA joints 
examination in August 1997 made no assessement as to the 
extent of functional loss of use of both knees due to 
weakness, excess fatigability, incoordination, pain or pain 
on movement.  See DeLuca v. Brown, 8 Vet.App. 202 (1995).  In 
view of the above, the Board is of the opinion that the 
appellant should be afforded another VA examination by an 
orthopedic specialist for the purpose of determining the 
nature and severity of the right and left knee disabilities, 
to include opinion concerning the extent of functional loss 
due to weakness, excess fatigability, incoordination, pain or 
pain on movement.

Additionally, in view of the fact that the appellant has 
degenerative arthritis of both knees, the attention of the RO 
is directed to VA O.G.C. Prec. Op. No. 09-98 (August 14, 
1998) wherein it was held that, where a claimant has 
instability of the knee and arthritis with limitation of 
motion which at least meets the criteria for a zero percent 
disability evaluation under Diagnostic Codes 5260 or 5261, 
separate ratings may be assigned under Diagnostic Codes 5257 
and 5003.  Cf. VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997). 

Accordingly, this case is REMANDED for the following action:

1.  The RO should take the necessary steps to 
obtain current medical records of treatment, both 
VA and private, pertaining to the appellant's 
bilateral knee disability.

2.  Following the receipt of any additional 
records, the appellant should be afforded a VA 
examination by an orthopedic specialist for the 
purpose of determining the nature and severity of 
the right and left knee disabilities.  A detailed 
history should be obtained from the appellant and 
the record carefully reviewed.  In addition to 
addressing the range of motion and structural 
integrity of the appellant's knees, the examiner 
is requested to specifically address whether there 
is functional loss due to weakness, excess 
fatigability, incoordination, pain or pain on 
movement.  DeLuca v. Brown, 8 Vet.App. 202 (1995) 
(medical examination must comply with requirements 
of 38 C.F.R. §§ 4.40, 4.45 and 4.59 which, in 
addition to the schedular criteria, require the 
examiner to express opinion on whether pain could 
significantly limit functional ability on motion 
during use with acute flare-ups of disability and 
in terms of the degree of additional range-of-
motion loss due to weakened movement, excess 
fatigability, or incoordination).  The examiner 
must provide a rationale for the opinions 
expressed.  The claims file and a copy of this 
remand must be made available to the examiner.

3.  If the appellant fails to report for VA 
examination, the RO should notify him of the 
requirements of 38 C.F.R. § 3.655 and give him the 
opportunity to explain any good cause for missing 
the examination.

4.  Following completion of the foregoing, the RO 
must review the claims folder and ensure that all 
of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action is to be implemented.

5.  Following the completion of the above, the RO 
should readjudicate the claims, considering all 
relevant schedular criteria including Diagnostic 
Code 5003 and VA O.G.C. Prec. Op. No. 09-98 
(August 14, 1998).  Consideration of 
extraschedular evaluations for the knee 
disabilities under 38 C.F.R. §§ 3.350, 4.40, 4.45, 
and 4.59 is also requested and, therefore, must be 
addressed on readjudication.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the 
appellant and his representative should be 
furnished a Supplemental Statement of the Case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).







